Title: John Adams to Abigail Adams, 16 September 1774
From: Adams, John
To: Adams, Abigail


     
      Phyladelphia Septr. 16. 1774
     
     Having a Leisure Moment, while the Congress is assembling, I gladly embrace it to write you a Line.
     When the Congress first met, Mr. Cushing made a Motion, that it should be opened with Prayer. It was opposed by Mr. Jay of N. York and Mr. Rutledge of South Carolina, because we were so divided in religious Sentiments, some Episcopalians, some Quakers, some Aanabaptists, some Presbyterians and some Congregationalists, so that We could not join in the same Act of Worship.—Mr. S. Adams arose and said he was no Bigot, and could hear a Prayer from a Gentleman of Piety and Virtue, who was at the same Time a Friend to his Country. He was a Stranger in Phyladelphia, but had heard that Mr. Duchè (Dushay they pronounce it) deserved that Character, and therefore he moved that Mr. Duchè, an episcopal Clergyman, might be desired, to read Prayers to the Congress, tomorrow Morning. The Motion was seconded and passed in the Affirmative. Mr. Randolph our President, waited on Mr. Duchè, and received for Answer that if his Health would permit, he certainly would. Accordingly next Morning he
      appeared with his Clerk and in his Pontificallibus, and read several Prayers, in the established Form; and then read the Collect for the seventh day of September, which was the Thirty fifth Psalm.—You must remember this was the next Morning after we heard the horrible Rumour, of the Cannonade of Boston.—I never saw a greater Effect upon an Audience. It seemed as if Heaven had ordained that Psalm to be read on that Morning.
     After this Mr. Duche, unexpected to every Body struck out into an extemporary Prayer, which filled the Bosom of every Man present. I must confess I never heard a better Prayer or one, so well pronounced. Episcopalian as he is, Dr. Cooper himself never prayed with such fervour, such Ardor, such Earnestness and Pathos, and in Language so elegant and sublime—for America, for the Congress, for The Province of Massachusetts Bay, and especially the Town of Boston. It has had an excellent Effect upon every Body here.
     I must beg you to read that Psalm. If there was any Faith in the sortes Virgilianae, or sortes Homericae, or especially the Sortes biblicae, it would be thought providential.
     It will amuse your Friends to read this Letter and the 35th. Psalm to them. Read it to your Father and Mr. Wibirt.—I wonder what our Braintree Churchmen would think of this?—Mr. Duchè is one of the most ingenious Men, and best Characters, and greatest orators in the Episcopal order, upon this Continent—Yet a Zealous Friend of Liberty and his Country.
     I long to see my dear Family. God bless, preserve and prosper it. Adieu.
     
      John Adams
     
    